     Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 1 of 19



 1   DENNIS J. HERRERA, State Bar # 139669
     City Attorney
 2   RONALD P. FLYNN, State Bar # 184186
     Chief Deputy City Attorney
 3   YVONNE R. MERE, State Bar # 173594
     Chief of Complex & Affirmative Litigation
 4   OWEN J. CLEMENTS, State Bar # 141805
     SARA J. EISENBERG, State Bar # 269303
 5   JAIME M. HULING DELAYE, State Bar # 270784
     Deputy City Attorneys
 6   Fox Plaza
     1390 Market Street, Sixth Floor
 7   San Francisco, CA 94102
     Telephone: 415.554.3597
 8   jaime.hulingdelaye@sfcityatty.org
 9   Attorneys for Plaintiff The People of the State of
     California, acting by and through San
10   Francisco City Attorney Dennis J. Herrera
11   Additional counsel appear on signature page
12                                UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                    SAN FRANCISCO DIVISION

15   THE CITY AND COUNTY OF SAN                           Case No. 3:18-cv-07591-CRB-JSC
     FRANCISCO, CALIFORNIA and THE
16   PEOPLE OF THE STATE OF
     CALIFORNIA, Acting by and through San                JOINT STATUS UPDATE
17   Francisco City Attorney DENNIS J.
     HERRERA,                                             Judges: Hon. Charles R. Breyer and Jacqueline
18                                                        Scott Corley
                        Plaintiffs,
19                                                        Courtroom: Via Videoconference
                 v.
20                                                        Hearing Date: July 21, 2021
     PURDUE PHARMA L.P., et al.
21                                                        Hearing Time: 8:30 a.m.
                        Defendants.
22

23

24

25

26

27

28

                                                                                      JOINT STATUS UPDATE
     2274632.8                                                                 CASE. NO. 18-CV-07591-CRB-JSC
         Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 2 of 19



 1               The parties respectfully submit this Joint Status Update in advance of the Court’s
 2   discovery conference scheduled for July 21, 2021 at 8:30 a.m.
 3   I.          JOINT STATEMENT REGARDING SCHEDULE AND DISPUTE RESOLUTION
 4               The parties jointly report on a number of case developments that have taken place since
 5   the last conference with the Court.
 6               A.          Case Schedule
 7               On June 15, the Court entered the parties’ joint stipulation and proposed order to modify
 8   the case schedule. Doc. 572. The specific dates are reflected in the chart below:
                                       Event                                Current Schedule
 9
                     Custodial Productions Substantial Completion Deadline June 4, 2021
10                   Document Production Substantial Completion Deadline      June 21, 2021
11                   Plaintiff’s Expert Reports                               October 5, 2021
                     Close of Fact Discovery                                  November 12, 2021
12
                     Defendants’ Expert Reports                               December 2, 2021
13
                     Plaintiff’s Expert Rebuttal Reports                      December 23, 2021
14                   Close of Expert Discovery                                January 14, 2022
15                   Motions for Summary Judgment and Daubert Motions         January 24, 2022
                     Oppositions to Motions for Summary Judgment and
16                                                                            February 25, 2022
                     Daubert Motions
17                   Replies in Support of Motions for Summary Judgment       March 11, 2022
                     and Daubert Motions
18
                     All Trial Materials Due                                  March 24, 2022
19                   Final Pretrial Conference                                April 4, 2022
20                   Trial                                                    April 25, 2022

21               A.          Update on Status of Settlement Among Stipulating Parties (Docs. 518-19, 562,
22                           564, 570, 586)
23               On January 26, 2021, the Court stayed the proceedings as to the Stipulating Defendants.1
24   On June 11, the Stipulating Parties filed a Third Joint Notice Regarding Update on Status of
25   Settlement, suggesting they provide a further update to the Court on August 9. Doc. 570. The
26
     1
      The Stipulating Defendants are distributors McKesson Corporation, AmerisourceBergen Drug
27   Corporation and Cardinal Health, Inc.; and manufacturer Johnson & Johnson, its subsidiary
     Janssen Pharmaceuticals Inc. f/k/a Ortho-McNeil-Janssen Pharmaceuticals, Inc., and Janssen
28   Pharmaceutica, Inc. and its former affiliate Noramco, Inc. (with Plaintiff, the “Stipulating
     Parties”).
                                                                                         JOINT STATUS UPDATE
         2274632.8
                                                           -1-                    CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 3 of 19



 1   Court ordered the Stipulating Parties to provide an update on the status of the settlement on
 2   August 9. Doc. 586.
 3            B.     Discovery Orders Issued Since Prior Conference (Docs. 578, 592)
 4            Following the last status conference, the Court issued two discovery orders. In the first,
 5   the Court set deadlines regarding Walgreens’ due diligence records; ordered that Plaintiff and
 6   Walgreens submit a status update to the Court by June 30, 2021 regarding their progress; and
 7   ordered Plaintiff to provide Walgreens with an updated Red Flag analysis on or before June 30,
 8   2021. Doc. 578. The Court also ordered that Endo submit an update to the Court by June 30,
 9   2021 regarding the status of its investigation into data and other information potentially
10   responsive to Plaintiff’s Interrogatory Nos. 1-4 and the expected date of completion. Id. In the
11   second discovery order, after reviewing the Parties’ respective status reports of June 30, 2021
12   (Docs. 589, 590), the Court ordered Plaintiff and Walgreens to provide an update on their
13   progress in linking the due diligence records to Plaintiff’s Red Flag analysis data, and ordered
14   Walgreens to complete production of its due diligence records by August 16, 2021 to include
15   500 hardcopy prescriptions from 2010. Doc. 592. The Court also ordered Endo to complete its
16   investigation of the Commercial Data Warehouse and the StayinFront CRM database and
17   database backups and produce any responsive materials discovered therein by July 21, 2021. Id.
18            C.     Discovery Motions
19            There are no fully briefed discovery disputes before the Court. However, Defendants
20   filed a motion for an order governing production of medical and prescription insurance claims
21   information, which Plaintiff did not oppose. Doc. 598. The Court granted the motion and
22   entered the order on July 20. Doc. 600.
23   II.      PLAINTIFF’S STATEMENT
24            A.     Plaintiff Productions
25            Plaintiff provided its updated Red Flag analysis to Walgreens on June 30, 2021, pursuant
26   to this Court’s order. Walgreens’ statement to the contrary is simply not true. On June 6, nearly
27   a week after Plaintiff produced the updated Red Flag analysis, Walgreens confirmed that they
28   had “loaded Plaintiff’s red flag file and developed the random sample code.” Walgreens’

                                                                                       JOINT STATUS UPDATE
      2274632.8
                                                      -2-                       CASE. NO. 18-CV-07591-CRB-JSC
         Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 4 of 19



 1   counsel also asked if Plaintiff would break down the analysis into “yearly files,” which Plaintiff
 2   did. But Walgreens’ belated response and request for the data in a different format in no way
 3   excuses Walgreens from meeting the Court-imposed deadline for producing due diligence files,
 4   as Walgreens suggests below.
 5           Plaintiff has also produced millions of pages of custodial and non-custodial documents
 6   in this litigation and disputes Defendants’ assertion below that those productions are deficient.
 7   Plaintiff also disagrees with Defendants’ inaccurate characterizations of Plaintiff’s dispensing
 8   data but continues to meet and confer with Defendants to answer their questions.2
 9           B.      Defendants’ Discovery Deficiencies and Other Issues Requiring the Court’s
                     Attention
10
             Plaintiff has addressed Defendants’ discovery deficiencies in past status reports and will
11
     not repeat them all here. But a select few, including several that have become evident only
12
     recently, require emphasis.
13
                     1.      Walgreens
14
             The Court ordered Walgreens to produce “500 hardcopy prescriptions per year from the
15
     same 12 stores dating back to 2010.” Doc. 578. Notwithstanding the Order’s plain language,
16
     Walgreens previously refused to produce more than 250 prescriptions for the years 2010 and
17
     2020. Plaintiff was willing to accept 250 for 2020 because Walgreens produced dispensing data
18
     for only half of that year. Plaintiff was unwilling to accept fewer than the 500 Court-ordered
19
     hard copies for 2010. The parties flagged the disagreement in a status report (Doc. 589), after
20
     which the Court again confirmed that Walgreens was to produce “500 hardcopy prescriptions
21
     from 2010” (Doc. 592). Now, Walgreens refuses to produce any hard copy prescriptions for
22
     2020, which again violates the Court’s orders.
23

24

25
     2
      Particularly perplexing is Walgreens’ assertion that it first learned about Methasoft during the
26   deposition of Michelle Geier on July 12. During a June 7 meet and confer, Plaintiff (again)
     explained that federally regulated narcotics treatment program—like the Opiate Treatment
27   Outpatient Program (“OTOP”)—are governed by 42 C.F.R., Part 2, and that the drugs
     administered through those programs are documented in a segregated record keeping system.
28   Methasoft is the trade name for that system, and Plaintiff has produced more than 1,700
     documents referring to it.
                                                                                       JOINT STATUS UPDATE
      2274632.8
                                                      -3-                       CASE. NO. 18-CV-07591-CRB-JSC
         Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 5 of 19



 1           Separately, Plaintiff and Walgreens have met and conferred for two months about what
 2   Plaintiff believes are significant deficiencies in Walgreens’ custodial productions. Plaintiff
 3   intends to initiate the discovery dispute briefing process shortly to address unresolved issues,
 4   and Walgreens’ characterization of the meet and confer is inaccurate. The parties are also
 5   meeting and conferring about a discrete set of non-custodial document requests, including
 6   requests related to employee misconduct, Plaintiff’s challenges to certain entries in Walgreens’
 7   privilege logs, and a pending request to inspect Walgreens’ pharmacy computer system.3
 8                  2.      Allergan and Teva
 9           On June 25, Plaintiff sent a letter to Teva seeking, inter alia, additional information
10   regarding the number of opioids sold by the Teva Defendants that entered San Francisco. The
11   parties met and conferred on July 19, and Teva has agreed to supplement on various issues and
12   to continue investigating others. On July 8, Plaintiff sent a letter to Allergan regarding similar
13   issues, including the same request regarding the number of its opioids that entered San
14   Francisco, but has yet to receive a response.
15                  3.      Endo/Par
16           Missing Data Issues Related to Interrogatory Nos. 1-4.
17           On July 2, 2021, this Court ordered that Endo must complete its investigation of and
18   produce all responsive materials from the Commercial Data Warehouse (“CDW”), the
19   StayinFront CRM database, and database backups by July 21, 2021. Doc. 592. Plaintiff has
20   received or is expecting productions from the four following data sources:
21                 Call Data with Message Description and Message Names Located in Endo’s
22                  CDW (“CDW_ADS Calls with Messages”). In Endo’s June 30, 2021, Status
23                  Report, it stated that it anticipated producing data “during the week of July 5,
24                  2021.” On July 16, 2021, Endo produced data from this source, which Plaintiff
25                  is in the process of evaluating.
26
     3
      Just thirty minutes before this statement was due to be filed, Walgreens inserted new (and from
27   Plaintiff’s perspective, inaccurate) arguments regarding methadone, the Community Behavioral
     Health Services pharmacy (which does not dispense any responsive opioids), as well as this
28   Court’s prior due diligence orders. Plaintiff does not have time to respond to all of Walgreens’
     improper, 11th hour additions.
                                                                                      JOINT STATUS UPDATE
      2274632.8
                                                     -4-                       CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 6 of 19



 1                   Additional Fields of Call Data from 2008 to 2012 Entered from Endo’s
 2                    StayinFront Customer Relationship Management (“CRM”) Database
 3                    (“SIF2008-2012”). Endo first disclosed the existence of this database, located
 4                    within Endo’s computer environment, during the parties’ June 30, 2021, Zoom
 5                    conference. In Endo’s June 30, 2021, Status Report, Endo stated that it
 6                    anticipated producing this data “during the week of July 12, 2021.” On July 16,
 7                    2021, Endo produced data from this source, which Plaintiff is in the process of
 8                    evaluating. Endo has not yet provided a satisfactory explanation for why
 9                    SIF2008-2012 was not previously identified and searched here, or in any other
10                    opioid action prior to June 2021, however. Indeed, it is evident from the parties’
11                    discussions that the data could just as easily have been extracted and searched at
12                    the outset of the litigation.
13                   Call Data Provided to Endo’s Lidoderm Discovery Vendor (Celerity)
14                    (“SIF2007 Backup”). On June 15, 2021, Endo indicated that additional call
15                    data may have been collected by a discovery vendor in connection with a 2008-
16                    2009 Lidoderm investigation. On July 7, 2021, Endo confirmed that this data
17                    source does, indeed, contain responsive non-duplicative data. During the parties’
18                    July 14, 2021, Zoom conference, Endo represented that this data would “likely”
19                    be produced on July 21, 2021, in compliance with this Court’s July 2, 2021,
20                    Order.
21                   Provider Data Located on the SIF Database (“SIF Provider Data”). During
22                    the parties’ July 14, 2021, Zoom conference, Endo disclosed for the first time
23                    that it has located additional data regarding prescribers and “excluded products.”
24                    Endo has not provided an anticipated date of production.
25            On July 19, 2021, Endo advised Plaintiff for the first time that it had located missing
26   “materials dropped information associated with calls between 1/2/2013 and 10/24/2014.”
27   However, Endo has not yet located missing materials dropped data from October 24, 2011, to
28   January 2, 2013, or October 24, 2014, to June 8, 2015, as Plaintiff requested. Endo has not

                                                                                        JOINT STATUS UPDATE
      2274632.8
                                                      -5-                        CASE. NO. 18-CV-07591-CRB-JSC
         Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 7 of 19



 1   provided any explanation for the outstanding gaps in the Materials Dropped File or why the data
 2   it is just now producing in June 2021 was not previously identified. Endo represents it will
 3   produce the materials dropped data found by July 21, 2021.
 4           C.     Plaintiff Depositions
 5           Plaintiff and the Endo Defendants will likely seek Court intervention on the upcoming
 6   deposition of Tracey Norton. Norton worked for one of the Endo Defendants’ subsidiaries from
 7   2011 to 2014, and in early 2019 was deposed about her time there. Plaintiff now seeks to
 8   depose Norton regarding her work for the Allergan/Actavis Defendants from 2002 through
 9   2009. Plaintiff and the Endo Defendants dispute the proper scope of the deposition, specifically
10   under what circumstances Plaintiff may also examine Norton about her time at Endo. The
11   parties have met and conferred and expect to submit papers in the near future.
12   III.    DEFENDANTS’ STATEMENT
13           A.     Status of Party Discovery
14                  1.      Defendants’ Discovery Requests
15           In advance of the Court’s February 26, 2021 deadline for substantial completion of
16   document productions, Plaintiff identified 30 custodial email productions as substantially
17   complete. On April 12, 2021, Plaintiff represented it had substantially completed email
18   production of eight additional custodians. On April 16, Plaintiff notified Defendants that its
19   email production for one additional custodian was substantially complete. On May 18, Plaintiff
20   informed Defendants that around one quarter of its non-email custodial files had not been
21   completely produced. On June 4, Plaintiff produced an additional 52,123 documents totaling
22   694,201 pages, from 40 individual custodians and 18 non-custodial sources. On June 17,
23   Plaintiff represented it was producing an additional 16,314 documents totaling 168,200 pages,4
24   and on June 29, Plaintiff produced an additional 20,392 documents totaling 99,239 pages.
25   Defendants are still evaluating these productions, but have discovered what appear to be
26   deficiencies in Plaintiff’s overall document production for various time periods, custodians, and
27
     4
28    This production was not made on June 17. Defendants actually received this production on July
     8.
                                                                                  JOINT STATUS UPDATE
      2274632.8
                                                 -6-                      CASE. NO. 18-CV-07591-CRB-JSC
         Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 8 of 19



 1   non-custodial sources. Defendants have raised these issues with Plaintiff, and the parties will
 2   meet and confer to attempt to resolve the issues without this Court’s intervention.
 3             Following the Court’s April 15, 2021 Order for Plaintiff to produce Crime Data
 4   Warehouse (“CDW”) narratives (Doc. 530), Plaintiff made multiple productions of CDW
 5   documents, which were complete on June 10. On June 17, following review of those
 6   productions, Defendants followed up to narrow their prior requests for police department
 7   investigation files in response to Defendants’ discovery requests to a small percentage of
 8   incidents listed in the CDW for which Plaintiff produced the CDW incident reports. Plaintiff has
 9   informed Defendants that it will agree to produce the investigation files associated with these
10   incidents (to the extent such files exist) on a rolling basis, but has not yet committed to a
11   timeframe in which it will complete this production. Defendants request that the Court order a
12   deadline of August 27, 2021 for Plaintiff to complete this production of investigation files.
13             Defendants have also enquired about equivalent databases for incident reports from the
14   San Francisco Sheriff’s Department, but as of the date of this status report, have not heard back
15   from Plaintiff.
16             Defendants are also evaluating the sufficiency of Plaintiff’s other productions, and have
17   identified additional apparent deficiencies in Plaintiff’s dispensing data, including as informed
18   by testimony from the recent depositions of Dr. Michelle Fouts, the Director of Pharmacy at
19   Plaintiff’s Laguna Honda Hospital, and Dr. Michelle Geier, a Psychiatric Clinical Pharmacist
20   Supervisor at San Francisco’s Community Behavioral Health Services (“CBHS”) pharmacy.
21   Amongst other issues, Plaintiff did not produce methadone data or benzodiazepine data from
22   CBHS, despite the fact that those medications are subject to the parties’ agreement regarding
23   dispensing data. Indeed, during Dr. Geier’s deposition, she disclosed that Plaintiff keeps and
24   maintains methadone data on a separate system called “Methasoft,” which includes many of the
25   same data fields the parties long ago agreed to produce. That was news to Defendants. Plaintiff
26   has not argued that producing any of this data would be burdensome.5 On July 16, Defendants
27   also submitted privilege challenges to Plaintiff.
28
     5
         Just moments before this status report was due, Plaintiff provided additional revisions, asserting
                                                                                        JOINT STATUS UPDATE
         2274632.8
                                                      -7-                        CASE. NO. 18-CV-07591-CRB-JSC
      Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 9 of 19



 1           Defendants are continuing to evaluate the extent of the deficiencies, but have identified
 2   the issues they are aware of for Plaintiff, and the parties are meeting and conferring and hope to
 3   resolve the issues without this Court’s intervention. Defendants are moving forward as quickly
 4   as they can in pursuing depositions, but continue to be hamstrung by Plaintiff’s ongoing delays
 5   in producing the requisite documents and data Defendants need in order to do so.
 6                   2.      Plaintiff’s Discovery Requests
 7           Defendants have produced millions of documents in the MDL, which are deemed
 8   produced in this case. In addition, Defendants have made additional productions specific to this
 9   case.
10           In advance of the last status conference, Walgreens completed its custodial productions,
11   resulting in a production of approximately 50,000 custodial documents, on top of the more than
12   380,000 documents Walgreens has produced in the MDL. On May 17, Walgreens completed its
13   production of hard copy refusals to fill and Target Drug Good Faith Dispensing checklists
14   resulting in a total hard copy production of over 35,000 documents and over 135,000 pages.6
15   Walgreens substantially completed its production of documents responsive to Plaintiff’s new set
16   of RFPs on July 16, and is continuing to meet and confer with Plaintiff on other items. On July
17   8, in response to Plaintiff’s requests, Walgreens made an offer to Plaintiff on new custodians
18   and offered to meet and confer with Plaintiff. Plaintiff rejected the meet and confer and stated it
19   would initiate the discovery dispute process, but Walgreens has not seen that briefing. In
20   subsequent conversations, Plaintiff indicated it may be willing to work out a compromise with
21   Walgreens. Walgreens awaits Plaintiff’s position. Walgreens sent responses to Plaintiff’s
22   privilege challenges on July 16.
23           On July 9, Walgreens produced unredacted hard copy due diligence records as well as an
24   overlay for its dispensing data enabling Plaintiff to link these records to the prescriptions in
25   Walgreens’ dispensing data. Walgreens also produced almost 15 million records relating
26
     that Walgreens had “inserted many other inaccuracies” into the status report. Those statements
27   are both unexplained and untrue. Walgreens also objects to Plaintiff’s complaint about late
     additions to the status report, as Plaintiff routinely (including in this instance) makes last minute
28   changes to these reports.
     6
        Walgreens has also updated its Interrogatory responses several times at Plaintiff’s request.
                                                                                           JOINT STATUS UPDATE
       2274632.8
                                                        -8-                         CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 10 of 19



 1   toelectronic pharmacist notes and other due diligence. Walgreens estimates that production
 2   constitutes about one-third of its overall electronic notes/due diligence production, and anticipates
 3   completing that electronic production by the Court’s August 16 deadline. Walgreens’ production
 4   of notes associated with hard copy prescriptions, however, has been delayed by Plaintiff’s failure
 5   to provide the discrete prescriptions it flagged in its “red flag analysis” for the 12 relevant stores
 6   until July 13, almost two weeks after the Court’s June 30 deadline.7 Once Walgreens received
 7   these prescriptions, it immediately ran the sample and began the lengthy process of tracking down
 8   these prescriptions. Given Plaintiff’s delay and the burden inherent to this production, Walgreens
 9   is unable to determine at this time whether it will be able to meet this Court’s August 16 deadline
10   for production. But Walgreens is producing 5,000 prescriptions, from 2010-19, as ordered by this
11   Court, as quickly as it can. Walgreens will provide additional updates to Plaintiff and this Court
12   as it determines where the 5,000 prescriptions are all stored, and whether it will be able to meet
13   the August 16 deadline.8
14           The Endo and Par Defendants have produced over 5.4 million documents, including
15   over 232,000 documents in this matter specifically. Consistent with the Court’s Order dated July
16   2, 2021 (Doc. 592), by July 21, 2021, Endo will complete its investigation of Endo’s
17   Commercial Data Warehouse, the SIF2008-2012 database, and the SIF2007 Backup (in each
18   case as defined in the June 30, 2021 Status Report (Doc. 590)) for any additional data
19   responsive to Plaintiff’s Interrogatory Nos. 1-4, and produce any such data. Specifically, Endo
20   has or by July 21, 2021 will produce:
21

22
     7
23     Plaintiff’s assertion above that it provided its “red flag” analysis on June 30 ignores the fact that
     Walgreens repeatedly had to request corrections to that analysis before Walgreens could create
24   the sample of hard copy prescriptions to collect. Plaintiff initially provided a file that included all
     prescriptions from the 12 stores, not just the prescriptions that Plaintiff had “flagged.” Walgreens
25   did not have a final analysis from which to draw a sample of “flagged” prescriptions until almost
     two weeks after the Court’s deadline. Since that time, Walgreens has been working diligently to
26   collect sampled hard copy prescriptions from more than a dozen stores and off-site facilities.
     8
       Plaintiff’s assertion that the Court ordered Walgreens to produce 5,500 hard copy prescriptions
27   is incorrect. See 6/16/21 Court Tr. 30:23-24 (“THE COURT: I think that’s – that’s ten years.
     That’s 5,000 prescriptions.” In any event, Walgreens does not believe it would be able to
28   complete a production of 5,500 hard copy prescriptions by August 16, nor is such an increase
     proportional to the needs of this case.
                                                                                         JOINT STATUS UPDATE
       2274632.8
                                                        -9-                       CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 11 of 19



 1                  Call Data containing available information in “message description”, “message
 2                   name”, and “reaction description” fields located in and extracted from Endo’s
 3                   Commercial Data Warehouse;
 4                  Call Data containing additional fields of data for the period 2008 to 2012
 5                   (inclusive) entered into Endo’s former StayinFront customer relationship
 6                   management (“CRM”) database (“SIF2008-2012”)9;
 7                  Call Data from a 2007 backup of its StayinFront CRM database (“SIF2007
 8                   Backup”) that was located on media maintained by a former eDiscovery vendor
 9                   Endo used in a prior government investigation involving Lidoderm (“Lidoderm
10                   Vendor Media”);10
11                  Materials dropped information associated with calls between 1/2/2013 and
12                   10/24/2014.11
13           Allergan has deemed produced in this case 724,488 documents and 5,145,819 pages
14   gathered and produced—without geographic limitation—in other opioid cases. It has also
15   agreed to provide its production in the MDL regarding suspicious order monitoring-related
16   documents. In late January and early February, Allergan agreed to conduct several additional
17

18   9
       Plaintiff asserts that “Endo has not yet provided a satisfactory explanation for why SIF2008-
     2012 was not previously identified and searched.” In fact, Endo provided an explanation to
19   Plaintiff in a July 13, 2021 letter. In any event, discovery remains open, no Endo depositions
     have been taken, and Endo is now producing the above data.
20   10
        During the parties’ July 14, 2021 Zoom status update conference, counsel for Endo informed
21   Plaintiff that in the course of Endo’s investigation to locate additional information responsive to
     Interrogatory Nos. 1-4 in various data sources, Endo located information related to HCPs in a
22   field present in SIF2008-2012, which is not responsive to Interrogatory Nos. 1-4. Endo expects
     to produce this additional data after July 21, 2021 to the extent it is relevant and responsive to
23   Plaintiff’s discovery requests.
     11
        On Monday, July 19, 2021, Endo confirmed that it located materials dropped information
24   associated with calls between 1/2/2013 and 10/24/2014. Endo located this information in a
     legacy SQL environment that contains data from Endo’s Veeva/Atlas Customer Relationship
25   Management system. Endo is preparing this materials dropped information for production and
     expects to produce this information on Wednesday, July 21, 2021. Endo has conducted an
26   exhaustive investigation of the Endo Commercial Data Warehouse in its effort to locate materials
     dropped data for the remainder of the time period raised by Plaintiff as missing information in
27   previous productions. Endo has not located additional materials dropped data other than what is
     described above and what it previously produced. It is possible that in the future, Endo will
28   locate additional data points that will allow Endo to perform additional SQL searches of the Endo
     Commercial Data Warehouse, and in such event, Endo will perform such searches.
                                                                                         JOINT STATUS UPDATE
      2274632.8
                                                      - 10 -                      CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 12 of 19



 1   searches for this case in particular at Plaintiff’s request. On February 26, 2021, Allergan
 2   produced an additional 47,984 documents, including 190,209 pages, which includes the results
 3   of several of those searches. On March 13, 2021, Allergan made another substantial additional
 4   production. On March 24, 2021, Allergan produced additional chargeback and rebate data as
 5   well as its privilege log. Allergan’s production is substantially complete.
 6            The Teva Defendants have produced over 3.2 million documents available to Plaintiff,
 7   and have completed the production of documents for the additional agreed regional custodians.
 8            B.     Status of Other Third-Party Discovery
 9            The California Department of Justice (“CA DOJ”) produced its CURES data on April
10   28. On May 14, DOJ made a supplemental production of CURES data correcting issues
11   identified by Walgreens. Walgreens recently notified Plaintiff and the CA DOJ that it intends to
12   seek re-identification of certain prescribers, including all of Plaintiff’s prescribers, contained in
13   the CURES data that CA DOJ produced. The parties and CA DOJ met and conferred about this
14   issue on July 14. CA DOJ indicated it was not willing to identify Plaintiff’s prescribers in the
15   CURES data, even if notice was properly provided, because of its “other” outstanding
16   objections. The parties asked whether CA DOJ would agree to provide an overlay for the
17   CURES data flagging which prescribers are employed by Plaintiff, but not actually identifying
18   them, in order to help Walgreens limit the number of names it ultimately must seek for
19   identification. CA DOJ is considering the issue.
20            In April 2020, Defendants served requests for production on Plaintiff for the production
21   of documents and data from all pertinent subdivisions of the City and County of San Francisco.
22   When the City and County was dismissed as a plaintiff, Plaintiff took the position that certain of
23   its subdivisions were not within Plaintiff’s custody and control, requiring third-party subpoenas.
24   Defendants therefore served subpoenas on the San Francisco departments and entities that
25   Plaintiff has deemed outside of its custody and control, including the Department of the
26   Environment, Department of Emergency Management, Board of Supervisors, Controller’s
27   Office, Mayor’s Office, District Attorney’s Office, Department of Human Resources, Health
28

                                                                                         JOINT STATUS UPDATE
      2274632.8
                                                      - 11 -                      CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 13 of 19



 1   Service System, and Human Services Agency.12 These subdivisions have responded to the
 2   subpoenas, and the parties are in the process of meeting and conferring regarding those
 3   responses. The parties will submit disputes to the Court as necessary.
 4          Defendants are also pursuing third-party discovery from various state agencies, law
 5   enforcement entities, and third-party pharmacies, and have subpoenaed the Medical Board of
 6   California, the Dental Board of California, the California Board of Registered Nursing, and the
 7   United States Drug Enforcement Administration. Certain of the third-party law enforcement
 8   agencies (represented by one of the firms also representing Plaintiff) have objected to the
 9   subpoenas, including on the basis that their municipality has an opioid-related case pending in
10   the MDL. Defendants dispute this objection, which cannot deprive Defendants of discovery
11   regarding geographic areas Plaintiff has put at issue in this case, and are meeting-and-conferring
12   with these agencies to attempt to resolve this issue without Court intervention. Defendants have
13   met and conferred with the Medical Board of California, the Dental Board of California, the
14   California Board of Registered Nursing, and the United States Drug Enforcement
15   Administration, and are negotiating the scope of their productions.
16

17    DATED: July 20, 2021                              Respectfully submitted,

18                                                      /s/ Kevin R. Budner
      DENNIS J. HERRERA                                 Elizabeth J. Cabraser
19    City Attorney                                     Richard M. Heimann
      RONALD P. FLYNN                                   Paulina do Amaral
20    YVONNE R. MERE                                    Kevin R. Budner
      OWEN J. CLEMENTS                                  Michael Levin-Gesundheit
21    SARA J. EISENBERG                                 Jacob H. Polin
      JAIME M. HULING DELAYE                            Miriam Marks
22    Deputy City Attorneys                             LIEFF CABRASER HEIMANN &
      Fox Plaza                                         BERNSTEIN, LLP
23    1390 Market Street, Sixth Floor                   275 Battery Street, 29th Floor
      San Francisco, CA 94102                           San Francisco, California 94111-3339
24    Telephone: 415/554-3957                           Telephone: 415.956.1000
      jaime.hulingdelaye@sfcityatty.org                 Facsimile: 415.956.1008
25                                                      ecabraser@lchb.com

26    Aelish M. Baig                                    Paul J. Geller
      Hadiya K. Deshmukh                                Mark J. Dearman
27
     12
28     Defendants have also served subpoenas on the San Francisco Superior Court and the University
     of California San Francisco Hospital.
                                                                                 JOINT STATUS UPDATE
      2274632.8
                                                 - 12 -                   CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 14 of 19



 1   Taeva Shefler                          Dorothy P. Antullis
     ROBBINS GELLER RUDMAN & DOWD           Nicolle Brito
 2   LLP                                    ROBBINS GELLER RUDMAN & DOWD LLP
     Post Montgomery Center                 120 East Palmetto Park Road, Suite 500
 3   One Montgomery Street, Suite 1800      Boca Raton, FL 33432
     San Francisco, CA 94104                Telephone: 561/750-3000
 4   Telephone: 415/288-4545                561/750-3364 (fax)
     415/288-4534 (fax)                     pgeller@rgrdlaw.com
 5   aelishb@rgrdlaw.com
 6   Thomas E. Egler                        Louise Renne
     Jay Alvarez                            RENNE PUBLIC LAW GROUP
 7   ROBBINS GELLER RUDMAN & DOWD           350 Sansome Street, Suite 300
     LLP                                    San Francisco, CA 94104
 8   655 West Broadway, Suite 1900          Telephone: 415/848-7240
     San Diego, CA 92101                    415/848-7230 (fax)
 9   Telephone: 619/231-1058                lrenne@publiclawgroup.com
     619/231-7423 (fax)
10   tome@rgrdlaw.com
11   Jennie Lee Anderson                    Kevin Sharp
     Audrey Siegel                          SANFORD HEISLER SHARP, LLP
12   ANDRUS ANDERSON LLP                    611 Commerce Street, Suite 3100
     155 Montgomery Street, Suite 900       Nashville, TN 37203
13   San Francisco, CA 94104                Telephone: 615/434-7000
     Telephone: 415/986-1400                615/434-7020 (fax)
14   415/986-1474 (fax)                     ksharp@sanfordheisler.com
     jennie@andrusanderson.com
15   audrey.siegel@andrusanderson.com
16   Edward Chapin                          David S. Casey, Jr.
     SANFORD HEISLER SHARP, LLP             Gayle M. Blatt
17   655 West Broadway, Suite 1700          Alyssa Williams
     San Diego, CA 92101                    CASEY GERRY SCHENK FRANCAVILLA
18   Telephone: 619/577-4253                BLATT & PENFIELD LLP
     619/577-4250 (fax)                     110 Laurel Street
19   echapin2@sanfordheisler.com            San Diego, CA 92101-1486
                                            Telephone: 619/238-1811
20                                          619/544-9232 (fax)
                                            dcasey@cglaw.com
21                                          gmb@cglaw.com
                                            awilliams@cglaw.com
22
     Ellen Relkin                           Melinda Davis Nokes
23   WEITZ & LUXENBERG P.C.                 WEITZ & LUXENBERG P.C.
     700 Broadway                           1880 Century Park East
24   New York, NY 10003                     Los Angeles, CA 90067
     Telephone: 212/558-5500                Telephone: 310/247-0921
25   212/344-5461 (fax)                     310/786-9927 (fax)
     erelkin@weitzlux.com                   mnokes@weitzlux.com
26
     Paul F. Novak
27   Tiffany Ellis
     WEITZ & LUXENBERG, P.C.
28   24th Floor, The Fisher Building
                                                                      JOINT STATUS UPDATE
     2274632.8
                                         - 13 -                CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 15 of 19



 1   3011 W. Grand Boulevard
     Detroit, Michigan 48202
 2   Tel: (313) 800-4170
     pnovak@weitzlux.com
 3
     Attorneys for Plaintiff The People of the State of California, acting by and through San Francisco
 4   City Attorney Dennis J. Herrera
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                   JOINT STATUS UPDATE
     2274632.8
                                                  - 14 -                    CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 16 of 19



 1   DATED: July 20, 2021                         Respectfully submitted,
 2                s/ Sean O. Morris                            s/ Brent A. Hawkins
 3   Sean O. Morris (SBN 200368)                  Brent A. Hawkins (S.B. # 314266)
     John D. Lombardo (SBN 187142)                Zachary Hill (S.B. #275886)
 4   ARNOLD & PORTER KAYE                         MORGAN, LEWIS & BOCKIUS LLP
     SCHOLER LLP                                  One Market, Spear Street Tower
 5   777 South Figueroa Street, 44th Floor        San Francisco, CA 94105-1596
     Los Angeles, CA 90017-5844                   Telephone: (415) 442-1000
 6   Telephone: (213) 243-4000                    brent.hawkins@morganlewis.com
     Facsimile: (213) 243-4199                    zachary.hill@morganlewis.com
 7   sean.morris@arnoldporter.com
     john.lombardo@arnoldporter.com               Eric W. Sitarchuk*
 8                                                Rebecca J. Hillyer*
     Jeremy T. Kamras (State Bar No. 237377)      MORGAN, LEWIS & BOCKIUS LLP
 9   Jeremy.Kamras@arnoldporter.com               eric.sitarchuk@morganlewis.com
     ARNOLD & PORTER KAYE                         rebecca.hillyer@morganlewis.com
10   SCHOLER LLP                                  1701 Market Street
     Three Embarcadero Center, 10th Floor         Philadelphia, PA 19103-2921
11   San Francisco, CA 94111-4024                 Telephone: +1.215.963.5000
     Telephone: (415) 471-3100                    Facsimile: +1.215.963-5001
12   Fax: (415) 471-3400
                                                  Wendy West Feinstein (pro hac vice)
13   Attorneys for Defendants Endo                MORGAN, LEWIS & BOCKIUS LLP
     Pharmaceuticals Inc., Endo Health            One Oxford Centre, 32nd Floor
14   Solutions Inc., Par Pharmaceutical, Inc.,    Pittsburgh, PA 15219-6401
     and Par Pharmaceutical Companies, Inc.       Telephone: (412) 560-7455
15                                                wendy.feinstein@morganlewis.com
16                                                Attorneys for Defendants
                                                  Teva Pharmaceuticals USA, Inc., Cephalon,
17                                                Inc., Actavis LLC, Watson Laboratories, Inc.,
                                                  and Actavis Pharma, Inc. f/k/a Watson
18                                                Pharma, Inc.
19                                                *Denotes national counsel, pro hac vice
                                                  forthcoming
20

21   Zachary W. Byer (S.B. #301382)               Charles J. Stevens (SBN 106981)
     KIRKLAND & ELLIS LLP                         cstevens@gibsondunn.com
22   555 South Flower Street                      Joshua D. Dick (SBN 268853)
     Los Angeles, CA 90071                        jdick@gibsondunn.com
23   Telephone: (213) 680-8400                    Kelsey J. Helland (SBN 298888)
     zachary.byer@kirkland.com                    khelland@gibsondunn.com
24                                                GIBSON DUNN & CRUTCHER LLP
     Jennifer G. Levy, P.C. (pro hac vice)        555 Mission Street, Suite 3000
25   KIRKLAND & ELLIS LLP                         San Francisco, CA 94105
     1301 Pennsylvania Ave., N.W.                 Telephone: 415.393.8200
26   Washington, DC 20004                         Facsimile: 415.393.8306
     Telephone: (202) 879-5000
27   Facsimile: (202) 879-5200
     jennifer.levy@kirkland.com
28

                                                                                   JOINT STATUS UPDATE
     2274632.8
                                                 - 15 -                     CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 17 of 19



 1
     Donna Welch, P.C. (pro hac vice)             Kaspar Stoffelmayr
 2   Timothy W. Knapp, P.C. (pro hac vice)        (pro hac vice)
     Karl Stampfl (pro hac vice)                  kaspar.stoffelmayr@bartlitbeck.com
 3   KIRKLAND & ELLIS LLP                         Katherine M. Swift
     300 North LaSalle                            (pro hac vice)
 4   Chicago, IL 60654                            kate.swift@bartlitbeck.com
     Telephone: (312) 862-2000                    BARTLIT BECK LLP
 5   Facsimile: (312) 862-2200                    54 West Hubbard Street
     donna.welch@kirkland.com                     Chicago, IL 60654
 6   tknapp@kirkland.com                          Telephone: 312.494.4400
     karl.stampfl@kirkland.com                    Facsimile: 312.494.4440
 7
     Attorneys for Defendants                     Alex Harris
 8   Allergan Finance, LLC f/k/a Actavis, Inc.    (pro hac vice)
     f/k/a Watson Pharmaceuticals, Inc.,          alex.harris@bartlitbeck.com
 9   Allergan Sales, LLC and Allergan USA,        BARTLIT BECK LLP
     Inc. and specially appearing defendant       1801 Wewatta Street, Suite 1200
10   Allergan plc f/k/a Actavis plc               Denver, CO 80202
                                                  Telephone: 303.592.3100
11                                                Facsimile: 303.592.3140
12                                                Attorneys for Defendant
                                                  Walgreen Co.
13

14
     Alan R. Ouellette (CA Bar. No. 272745)
15   FOLEY & LARDNER LLP
     555 California Street, Suite 1700
16   San Francisco, CA 94104-1520
     Telephone: (415) 434-4484
17   Facsimile: (415) 434-4507
     aouellette@foley.com
18
     James W. Matthews (pro hac vice)
19   Ana M. Francisco (pro hac vice)
     Katy E. Koski (pro hac vice)
20   FOLEY & LARDNER LLP
     111 Huntington Avenue
21   Boston, MA 02199-7610
     Telephone: (617) 342-4000
22   Facsimile: (617) 342-4000
     jmatthews@foley.com
23   francisco@foley.com
     kkoski@foley.com
24   Attorneys for Defendant
     Anda, Inc.
25

26

27

28

                                                                                   JOINT STATUS UPDATE
     2274632.8
                                                 - 16 -                     CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 18 of 19



 1                                              ATTESTATION
 2            Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this
 3   document has been obtained from the above signatories.
 4    Dated: July 20, 2021                                 By: /s/ Kevin R. Budner
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                          JOINT STATUS UPDATE
      2274632.8
                                                       - 17 -                      CASE. NO. 18-CV-07591-CRB-JSC
     Case 3:18-cv-07591-CRB Document 602 Filed 07/20/21 Page 19 of 19



 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that, on July 20, 2021, service of this document was accomplished
 3   pursuant to the Court’s electronic filing procedures by filing this document through the ECF
 4   system.
 5
                                                   /s/ Kevin R. Budner
 6                                                    Kevin R. Budner
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                     JOINT STATUS UPDATE
      2274632.8
                                                    - 18 -                    CASE. NO. 18-CV-07591-CRB-JSC
